    Case 1:19-mj-00257-TCB Document 1 Filed 05/30/19 Page 1 of 2 PageID# 1


                                                                                     i" tc.u.iJ
                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                                                                  ith i                2--
                                   ALEXANDRIA DIVISION
                                                                     c»;.I., s'                  w .   >c    VI

                                                                       ML.U A/*>rV ^      A# %



UNITED STATES OF AMERICA                                   Criminal No.: 1:19-MJ-
                                                           Misdemeanor                                 '
               V.



FERNANDO CRUZ-MERCARDO,                                    Court Date: July 8,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor-7512507)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about April 30, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, FERNANDO CRUZ-MERCARDO, did unlawfully,
knowingly, and intentionally possess a mixture and substance which contained a detectable

amount of marijuana, a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844)




                                                   Respectfully Submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attome;


                                                   Garland W. Rowland
                                                   Special Assistant United States Attorney
Case 1:19-mj-00257-TCB Document 1 Filed 05/30/19 Page 2 of 2 PageID# 2
